Title: From John Adams to John Quincy Adams, 10 November 1818
From: Adams, John
To: Adams, John Quincy


My ever dear, ever affectionate, ever dutiful and deserving Son,

Quincy November 10th. 1818

The bitterness of Death is past. The grim Specter So terrible to human Nature has no Sting left for me.
My consolations are more than I can number. The Separation cannot be So long as twenty Separations heretofore. The Pangs and the Anguish have not been So great as when you and I embarked for France in 1778.
The Sympathy and Benevolence of all the World, has been Such as I Shall not live long enough to describe. I have not Strength to do Justice to Individuals. Louisa, Susan Miss Harriet Welsh, have been with Us constantly. The Three Families of Greanleafs, Mrs John Greanleaf, has been, (your Mother Said it to me, in her last moments “a Mother to me”). Mr Daniel Greenleaf has been really the good Semaritan.
Louisa Harriet and Mrs John Greanleaf have been above all praise, Mr and Mrs Quincy have been more like Sons and Daughters than like Neighbours. Mr Shaw and your Sons have been all you could desire
Your Letter of the Second is all and no more than all that I expected. Never was a more dutifull Son. Never a more Affectionate Mother. Love to your Wife. May you never experince her Loss. So prays your Aged and Afflicted / Father
John Adams